By the Court.
The proof is satisfactory, if not conclusive, that the assets of Thompson & Co. will be wholly insufficient to satisfy their debts, and we therefore think that the plaintiffs are entitled to the same protection as assignees for value against the set-off which is claimed. The defendant, as against them, had no subsisting equity when the assignment was made; not only was the note held by him, not due at that time, but it did not become due until he had become liable to the plaintiff.
Judgment for the plaintiffs, with costs. (Vide Keep v. Lord, ante p, 78.